This case is an attempted appeal from an interlocutory order of a district court of Dallas county, changing the venue of the case, on the judge's own motion, to Montgomery county, Tex., and directing the clerk of the district court of Dallas county to transmit the original papers and copies of all orders made therein to that county.
In an original proceedings this day decided by this court, the appellant applied for writs of mandamus, wherein he challenges the validity of the transfer order involved in this appeal. In the opinion, Humphrey v. Rawlins et al., 88 S.W.2d 776, this day decided, the transfer order is held to be null and void, and, in law, the case still remains on the docket of the Dallas county district court. In the cited case, the Dallas court was directed to redocket the cause and proceed in due order with the trial, therefore, perforce of the action of the appellant, having elected to apply for the remedy by mandamus, which, clearly, was available to him; and the resultant order of this court, amounting to a final adjudication of the matters here involved, is an abandonment of this appeal. The appeal is therefore dismissed.
Appeal dismissed. *Page 778